DETAILED ACTION
	Applicant has amended claims 1, 3-4, 9, 11-14, 16-17, 19 in the filed amendment on 7/21/2021. Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 9, 19 have been considered but are moot in the new ground of rejection.
Applicant argued that the prior arts of the record do not teach amended limitation “migrating, by the computer system, the migration target data from the storage device to the target medium during the waiting time”.
Examiner respectfully disagrees.
Sak teaches migrating, by the computer, data from a storage device to a volume by a device (paragraphs 60, 151-153) during a specified time period arrives e.g., start date/time 2-12 03:30:30 –end date/time 2-12 03:45:30 (fig. 5, paragraphs 77, 119, 151) and during updating task management table that includes completion time (paragraphs 169-174).  The specified time period is not the waiting time.
In particularly, when the specified time period arrives, the migration controller 1B issues instructions to the respective storage apparatuses 2(1), 2(2) based on the registered migration task, and migrates data between the respective storage apparatuses 2(1), 2(2).  The data migration, for example, is realized as a data copy between the logical volumes 2B (paragraph 77).  
The management server 10 compares the scheduled start times of respective migration tasks registered in the task management table T10 against the current time, and when a schedule start time arrives, requests the migration-source storage 
Sharma teaches the claimed limitations:
“migrating, by the computer system, the migration target data from the storage device to the target medium during the waiting time” as in fig. 3, when a backup is triggered by the backup policy, backup of all backup sources of the set of backup sources is triggered for backing up (col. 4, lines 57-67; col. 5, lines 1-67).  When a backup of a backup source shown in FIG. 1 is performed, the backup data is stored in storage 112, storage of one or more backup sources, and/or storage of a system of backup application 102.  The backup policy specifies one or more of the following: which backup source(s) to backup, which portion of the backup source to backup, a backup schedule, when to perform a backup (e.g., time), how often to perform the backup (col. 2, liens 45-67).
The above information shows migrating, by the computer system, backup sources in 120 or 125 storages to storage 112 during backup time as the waiting time.
Also, Ashida teaches the claimed limitation: “the waiting time” as the estimated positioning time as the waiting time (paragraphs 29-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

		Claims 1, 5, 9, 10-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAGUCHI et al (or hereinafter “Sak”) (US 20100293412) in view of Ashida et al (or hereinafter “Ashida”) (US 20150022917) and Sharma (US 9934099).
As to claims 1, 14, Sak teaches  computer-implemented method for copying data from a source medium to a target medium in a storage system by a computer system, the method comprising: or a computer program product for copying data from a source medium to a target medium, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and/or executable by a computer to cause the computer to perform a method comprising (figs. 1-3, paragraphs 115-117, 151-153, 77-78, abstract), the method comprising:
“estimating, by the computer system, a waiting time for copy target data to be transferred from the source medium” as estimating, by a computer system, on the basis of the history information, a migration completion time as waiting time required to complete the copy data migration from the  migration-source storage area to the migration-destination storage area (paragraph 21, 77-78).  The migration-source storage area is represented as the source medium;
“selecting, by the computer system, migration target data from a storage device based on whether migration of the migration target data to the target medium is expected to be finished within the waiting time” as  selecting, by the  
selecting, by the computer system, a task in table G10 that includes a plurality of data migrations, based on the completion time for this migration task that is estimated in accordance with the time of the data migration for re-execute G111 or execute G108 (fig. 15, paragraphs 179-183).   Wherein a data migration (that is, a data copy) from the migration-source volume to the migration-destination volume is started based on the execution request from the management server 10 (S12).  A response such as that described below is possible in a case where the host 30 accesses the migration-source volume during the data copy (paragraphs 115-117; 150-153).
For example when the specified time period arrives, the migration controller 1B issues instructions to the respective storage apparatuses 2(1), 2(2) based on the registered migration task, and migrates data between the respective storage apparatuses 2(1), 2(2).  The data migration is realized as a data copy between the logical volumes 2B (paragraph 77).  The data copy from the migration-source volume 2B (#10) to the migration-destination volume 2B (#20) was completed normally (paragraph 78).  
In this case, the data copy is represented as migration target data.  The  storage apparatus 2(1) is represented as a storage device.  The migration-destination volume 2B (#20) is represented as target medium (fig. 1);
“migrating, by the computer system, the migration target data from the storage device to the target medium during the waiting time” as migrating, by the computer, data from a storage device to a volume by a device (paragraphs 60, 151-153) during a specified time period arrives e.g., start date/time 2-12 03:30:30 –end date/time 
In particularly, when the specified time period arrives, the migration controller 1B issues instructions to the respective storage apparatuses 2(1), 2(2) based on the registered migration task, and migrates data between the respective storage apparatuses 2(1), 2(2).  The data migration, for example, is realized as a data copy between the logical volumes 2B (paragraph 77).  
The management server 10 compares the scheduled start times of respective migration tasks registered in the task management table T10 against the current time, and when a schedule start time arrives, requests the migration-source storage apparatus and/or the migration-destination storage apparatus to execute a data migration (paragraph 151). 
Sak does not explicitly teach the claimed limitation:
the waiting time; wherein the waiting time includes an estimated time for locating and reading the copy target data from the source medium; 
wherein the selecting is based at least in part on comparing a size of the migration target data and an allowable size calculated based on the waiting time and an estimated write transfer rate to the target medium.
Sharma teaches the claimed limitations:
“migrating, by the computer system, the migration target data from the storage device to the target medium during the waiting time” as in fig. 3, when a backup is triggered by the backup policy, backup of all backup sources of the set of backup (e.g., time), how often to perform the backup (col. 2, liens 45-67).
The above information shows migrating, by the computer system, backup sources in 120 or 125 storages to storage 112 during backup time as the waiting time;
“wherein the selecting is based at least in part on comparing a size of the migration target data and an allowable size calculated” as selecting is based on comparing a size of data and a threshold size (fig. 3, col. 5, lines 20-67);
“selecting, by the computer system, migration target data on the source medium” as selecting, by the computer system, backup data on backup source (fig. 3, col. 5, lines 20-67). 
Sak and Sharma disclose a method of migrating data from one storage device to another storage device.  These references are in the same field with the application’s endeavor. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Sharma’s teaching to Sak’s system in order to maximize the number of sources that meet the migrate window of policies by stalling/pausing the migrating of the single source taking a long time to complete and further to stop backup of backup source thereby allowing other backup sources with less data to be backup.

 “an allowable size calculated based on the waiting time and an estimated write transfer rate to the target medium” as capacity of cache 30 as allowable size calculated based on the estimated positioning time as the waiting time and the initial data transfer rate to cache 30 (paragraphs 29-30);
the waiting time; wherein the waiting time includes an estimated time for locating and reading the copy target data from the source medium as FIG. 4A, the estimated time for performing the unloading operation is the time to unload the cartridge + the time required to move the cartridge from the drive to a storage slot.  Because the distance from the drive 40 to the storage slot is not constant, there may be some variation in the time required to move the cartridge from the drive to the storage slot.  Therefore, the time required to move the cartridge from the drive to a storage slot may be the average time required to move a cartridge from the drive to a storage slot (paragraph 26).
Sak and Ashida disclose a method of migrating data from one storage device to another storage device.  These references are in the same field with the application’s endeavor. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ashida’s teaching to Sak’s system in order to store data or transfer data file to different tape Medium, to transmit the data or portions of the data when there is enough data or space to efficiently utilize hard disk, and further to minimize the time between the application making the request to access the tape library and actually beginning to access associated data that is cached (Ashida: fig. 1, paragraph 2).

As to claims 5, 18, Sak, Sharma and Ashida  teach the claimed limitation “wherein the copy target data is a target of an inter-generation copy wherein the waiting time includes a time required for accumulating a predetermined amount of read data into a cache or buffer by a first drive configured to access the source medium” as  a data copy (Sak: paragraphs 77-89; Sharma: fig. 3) and  time includes a time required for storing a predetermined amount of read data into a cache 30 by a drive (Ashida: paragraphs 22-23, 26, 32).  

Claim 11 has the same claimed limitation subject matter as discussed in claim 1; thus claim 11 is rejected under the same reason as discussed in claim 1.  In addition, Sak teaches a computer system configured to copy data from a source medium to a target medium, the target medium having a generation that is different from a generation of the source medium (paragraphs 151-153), the computer system comprising: a processor and logic integrated with and/or executable by the processor the logic being configured to” as a processor and instruction stored in a memory and executed by the processor the instruction being configured to (paragraphs 15-19):
 “estimate, by the processor, a waiting time for copy target data on a source medium to be transferred from the source medium to a target medium” as estimating, by a processor (paragraphs 15-16), on the basis of the history information, a migration completion time as waiting time required to complete the copy data migration from the  migration-source storage area to the migration-destination storage area (paragraph 21, 77);
 “select, by the processor, migration target data on from a storage device based on whether migration of the data to the target medium is expected to be finished within the waiting time” as selecting, by the computer system, migrating data from migration source volume to a destination volume based on migration completion time (fig. 5, paragraphs 115-117, 151-153) or 
 selecting, by the computer system, a task in table G10 that includes a plurality of data migrations, based on the completion time for this migration task that is estimated in accordance with the time of the data migration for re-execute G111 or execute G108 (fig. 15, paragraphs 179-183). Wherein a data migration (that is, a data copy) from the migration-source volume to the migration-destination volume is started based on the execution request from the management server 10 (S12).  A response such as that described below is possible in a case where the host 30 accesses the migration-source volume during the data copy (paragraphs 115-117; 150-153);
 “migrate, by the processor, the migration target data from the storage device o IBM1P438B/JP920150161US03Page 42 of 46the target medium during the waiting time” as migrating, by the computer, data from a storage device to a volume by a device (paragraphs 60, 151-153) during a specified time period arrives e.g., start date/time 2-12 03:30:30 –end date/time 2-12 03:45:30 (fig. 5, paragraphs 77, 119, 151) and during updating task management table that includes completion time (paragraphs 169-174).  The specified time period is not the waiting time.
In particularly, when the specified time period arrives, the migration controller 1B issues instructions to the respective storage apparatuses 2(1), 2(2) based on the registered migration task, and migrates data between the respective storage 
The management server 10 compares the scheduled start times of respective migration tasks registered in the task management table T10 against the current time, and when a schedule start time arrives, requests the migration-source storage apparatus and/or the migration-destination storage apparatus to execute a data migration (paragraph 151). 
Sharma teaches the claimed limitations:
“migrating, by the processor, the migration target data from the storage device to the target medium during the waiting time” as in fig. 3, when a backup is triggered by the backup policy, backup of all backup sources of the set of backup sources is triggered for backing up (col. 4, lines 57-67; col. 5, lines 1-67).  When a backup of a backup source shown in FIG. 1 is performed, the backup data is stored in storage 112, storage of one or more backup sources, and/or storage of a system of backup application 102.  The backup policy specifies one or more of the following: which backup source(s) to backup, which portion of the backup source to backup, a backup schedule, when to perform a backup (e.g., time), how often to perform the backup (col. 2, liens 45-67).
The above information shows migrating, by the computer system, backup sources in 120 or 125 storages to storage 112 during backup time as the waiting time.



As to claim 12, Sak, Sharma and Ashida teach the claimed limitation “wherein the waiting time includes a time required for accumulating a predetermined amount of read data into a cache or buffer from the source medium” as estimating, the selecting and the migrating are repeatedly performed in response to detecting that the amount of the read data accumulated in the cache or buffer falls below a predetermined level as a result of the writing (Ashida: paragraphs 30-32, fig. 5; Sharma: fig. 3).  

As to claim 13, Sak, Sharma and Ashida claimed limitation “wherein the estimation of the waiting time, the selection of the migration target data and the migration of the migration target data are repeatedly performed in response to detecting that the amount of the accumulated read data in the cache or buffer falls  below a predetermined level as a result of writing the copy target data” as  the estimating, the selecting and the migrating are repeatedly performed in response to detecting task execution, not that the amount of the read data accumulated in the cache or buffer falls below a predetermined level as a result of the writing (Sak: figs. 10-12, paragraphs 163-168) and estimating, the selecting and the migrating are repeatedly performed in response to detecting that the amount of the read data accumulated in the cache or buffer falls below a predetermined level as a result of the writing ( Ashida: paragraphs 30-32, fig. 5; Sharma: fig.3).  

		Claims 2-4, 6-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sak in view of Ashida  and Sharma and further in view of Hasegawa (or hereinafter “Hasegawa” (US 9025261).
As to claims 2, 15, Sak does not explicitly teach the claimed limitation “wherein the copy target data is a target of reclamation, wherein the waiting time includes a time required for locating and/or reading the copy target data from the source medium based on a physical position of the copy target data on the source medium IBM1P438A/JP920150161US2 Page 42 of 48”.  Howerver, Sak teaches migration time as waiting a time required for reading copy data by a computer (fig. 5, paragraphs 115-117, 151-153).    Hasegawa teaches data, record or file is target of reclamation (col. 14, lines 1-67) and time includes reading time X that is required for reading data out of tape medium 416 based on longitudinal location or position of file relative to current position of tape (col. 1, lines 25-30; col. 2, lines 50-67; col. 6, lines 5-40; col. 10, lines 15-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hasegawa’s teaching to Sak’s system in order to reduce the number of times must be retrieved from storage during execution of transferring data between devices and further to provide for identifying tape medium that needs to be reclaimed in response to records deleted from the tape medium exceeding a predetermined threshold.

As to claims 3, 16, Sak does not teach the claimed limitation “wherein the physical position of the copy target data includes a longitudinal position and a wrap position of start and end positions of each data piece constituting the copy target data a magnetic recording tape”. Ashida teaches a copy data in magnetic recording tap (paragraphs 18-19, fig. 1). Hasegawa teaches the physical position of file includes a longitudinal position and a wrap position of start and end positions of each data piece constituting file  (col. 6, lines 5-50; col. 12, lines 63-67; col. 13, lines 1-67) on a tape (fig. 5, col. 16, lines 20-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ashida’s teaching and  Hasegawa’s teaching to Sak’s system in order to reduce the number of times must be retrieved from storage during execution of transferring data between devices and further to provide for identifying tape medium that needs to be reclaimed in response to records deleted from the tape medium exceeding a predetermined threshold. 

As to claims 4, 17, Sak, Sharma and Hasegawa teach the claimed limitation “wherein the copy target data is a  group of files, wherein the estimating, the selecting and the migrating are repeatedly performed for each file before initiating a writing of each file by a second drive configured to access the target medium” as estimating, the selecting and the migrating are repeatedly performed before initiating a writing of each group of files by the second drive (Sak: figs. 10-12, paragraphs 163-168; Sharma: fig. 3; Hasegawa: fig. 9).   
		
As to claim 6,  Sak does not explicitly teach the claimed limitation “wherein the time required for accumulating is calculated based on a physical position of the copy target data on the source medium, the physical position of the copy target data including a longitudinal position and a wrap position of start and end positions of the copy target 

As to claim 7, Sak teaches “wherein the estimating, the selecting and the migrating are repeatedly performed in response to detecting that the amount of the read data accumulated in the cache or buffer falls below a predetermined level as a result of the migrating” as wherein the estimating, the selecting and the migrating are repeatedly performed in response to detecting task execution, not that the amount of the read data accumulated in the cache or buffer falls below a predetermined level as a result of the writing (figs. 10-12, paragraphs 163-168).   Hasegawa  and Ashida teach the claimed limitation “wherein the estimating, the selecting and the migrating are repeatedly 

As to claim 8, Sak and Hasegawa teach the claimed limitation “wherein maximum read transfer rate of the source medium by the first drive is slower than maximum write transfer rate of the target medium by a second drive configured to access the second drive” as  rate of transfer at the host side is higher than the rate of transfer at the medium side when a data-write operation is performed, buffer memory 108 may become fully occupied with pieces of data that have been sent from the host and are in a queue waiting to be written to the tape medium 116IBM1P438A/JP920150161US2 Page 43 of 48 (Sak: paragraphs 163-168; Hasegawa: col. 3, lines 38-67).

 		Claims 9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sak in view of Ashida  and Sharma and further in view of  Goldberg et al (US 20150199147). 
As to claims 9,  19, Sak does not explicitly teach the claimed limitation “wherein the migration target data is migrated from the storage device to the target medium while the copy target data is being read from the source medium”.
Goldberg teaches file system 30 may be a clustered parallel file system which allows multiple clients to concurrently read or write access to file system 30 e.g., writing data from a storage device of storage devices in General Parallel File System (GPFS) 30  to a write table in local cache 214 while a copy is read from a storage device of storage devices in GPFS 30 (figs. 3, 5, paragraphs 46, 58, 60, 64) or writing data from client device to storage devices in General Parallel File System (GPFS) 30 while copy data is read from another storage device in GPFS 30 (paragraphs 46, 58).
In particularly, file system 30 may be a clustered parallel file system which allows multiple clients to concurrently read or write access to file system 30.  In certain embodiments, file system 30 may be an IBM General Parallel File System (GPFS).  Data that is written to the file system 20 may be broken up into blocks of a configured size, e.g. less than 1 megabyte each.  File system 30 may manage physical or virtual disks and may stripe its file system across all storage devices under management to improve performance, etc. In order to allow for each individual file system device in the file system cluster to manage, in parallel, part of the total storage space without interlocking with other file system devices, each file system device is given its own data 
Receive a request to write data from file system 30, client 10, etc. Storage module 301 determines which partitions to write data (block 406).  Storage module 301 is instructed which partitions to which it should write data from e.g. file system 30, etc. Method 400 continues with storage module 301 writing the data to the determined partition (block 408) and updating it's local write table (block 410).  For example, the storage module may query its local partition table, write table, etc. to find an entry associated with the determined partition and indicate in the entry that the partition has been written to (paragraph 64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Goldberg’s teaching to Sak’s system in order to improve performance, etc. In order to allow for each individual file system device in the file system cluster to manage, in parallel, part of the total storage space without interlocking with other file system devices, each file system device is given its own data chunk which is spread across all storage devices under management of the particular file system device (Goldberg: paragraph 46).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169